161 S.W.3d 8 (2004)
In re Carlo AGUIRRE, Relator.
No. 14-04-00106-CV.
Court of Appeals of Texas, Fourteenth District, Houston.
February 19, 2004.
Carlo Aguirre, Tennessee Colony, pro se.
Panel consists of Justices FOWLER, EDELMAN, and SEYMORE.

OPINION
PER CURIAM.
On February 10, 2004, relator filed a petition for writ of mandamus in this Court. See TEX. GOV'T.CODE ANN. § 22.221 (Vernon Supp.2003); see also TEX.R.APP. P. 52. Relator, Carlo Aguirre, seeks a writ of mandamus ordering the judge of the 245th District Court to rule on relator's motion for new trial.
The factual statements in a petition for writ of mandamus must be verified by affidavit made on the personal knowledge of the affiant. TEX.R.APP. P. 52.3. Because relator failed to include an affidavit swearing to the truth of all factual statements, *9 the petition does not meet the requirements of Rule 52.3.
Furthermore, as the party seeking relief, relator has the burden of providing this Court with a sufficient record to establish his right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992). Relator claims he timely filed a motion for new trial; however, timeliness cannot be determined because relator attaches a copy of an unsigned, undated judgment. Furthermore, the copy of the motion for new trial bears no file stamp. Having failed to meet his burden of providing a sufficient record, relator has not established his right to mandamus relief.
We deny relator's petition for writ of mandamus.